Citation Nr: 0735219	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-39 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder with seasonal pattern.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to March 
1996. 

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision in which the RO granted service connection and 
awarded a 10 percent rating for major depressive disorder, 
effective July 1, 2003.  In December 2004, the veteran filed 
a notice of disagreement (NOD).  In October 2005, the veteran 
testified before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  A statement of the 
case (SOC) was issued in November 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.

In an April 2007 supplemental SOC (SSOC), the RO increased 
from 10 percent to 30 percent the rating for the veteran's 
major depressive disorder with seasonal pattern and forwarded 
this matter to the Board for further appellate consideration.

In September 2007, the appellant and his spouse testified 
during a hearing held at the RO before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the July 1, 2003, effective date of the grant of 
service connection, the veteran's major depressive disorder 
with seasonal pattern has been manifested, primarily, by 
interrupted sleep, occasional nightmares, irritability, 
anxious mood, depression, and some impairment in 
concentration occurring more often in the autumn and winter; 
these symptoms reflect no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for major depressive disorder with seasonal pattern have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate his original claim 
for service connection for depression, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  The November 
2005 SOC informed the appellant of the criteria for all 
higher ratings for major depressive disorder, and reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of this VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board points out that a July 2007 post-rating letter 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  However, the timing of this notice 
also is not shown to prejudice the veteran.  As the Board's 
decision herein denies the veteran's claim for a higher 
initial rating for major depressive disorder, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, outpatient treatment records from 
the VA Medical Center (VAMC) in Cheyenne, Wyoming and from 
the VA outpatient clinic in Greeley, Colorado, as well as 
reports of VA examination.  Also of record and considered in 
connection with this claim are transcripts of the veteran's 
October 2005 RO hearing and September 2007 Board hearing, as 
well as various written statements by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

Although, the RO assigned the veteran's 30 percent rating for 
major depressive disorder with seasonal pattern under DC 
9434, the criteria for rating psychiatric disabilities other 
than eating disorders is set forth in a General Rating 
Formula.  See 38  C.F.R. § 4.130 (2007).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), contains a Global Assessment of Functioning (GAF) scale.  
The scores, ranging between zero and 100, represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266,  
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned). See 38 
C.F.R. § 4.126(a) (2007). 

Considering the evidence in light of the above, the Board 
finds that, since the July 1, 2003 effective date of the 
grant of service connection, the veteran's psychiatric 
symptoms have more nearly approximated the criteria for the 
30 percent rating initially assigned.  

A May 2003 VA medical record reflects that the veteran 
presented with initial symptoms of lethargy, lack of 
motivation and no energy.  On psychiatric intake and 
assessment in July 2003, a VA doctor indicated that the 
veteran was not depressed or sad, but was, at times, mildly 
irritable; he also noted a lack of motivation and a desire to 
sleep.  The veteran's treating physician gave a provisional 
diagnosis of seasonal affective disorder, and assigned a GAF 
score of 85.

The veteran underwent VA examination for depression in August 
2003.  He then complained of depressed mood, lack of 
motivation, irritability, feeling tired and no energy, 
increased sleep, and problems with concentration when he 
struggled with episodes of depression, which lasted 
approximately three to six weeks.  He denied that the 
reported symptoms were problematic at the time of the 
examination.  The examiner noted that the veteran enjoyed his 
job in computer work at a medical center, and that he 
described good current relationships with his wife of 13 
years and his two boys; it was also indicated that he had 
never been hospitalized for any mental or emotional problems.  
On mental status examination, the veteran's speech was 
normal; he denied suicidal or homicidal ideations or intent.  
The examiner declined to provide a diagnosis, but noted that 
the record indicated a possible seasonal affective disorder, 
and assigned a GAF score of 85.

On December 2003 VA examination, the veteran's primary 
symptom was irritability.  The examiner noted that the 
veteran had presented for treatment recently and was 
prescribed an antidepressant medication.  On mental status 
examination, he was alert and fully oriented.  His speech was 
within normal limits in volume and tone, goal directed, well 
organized and free of accent or impediment.  There was no 
tearfulness and suicidal and homicidal ideation were denied.  
The examiner diagnosed moderate, recurrent, major depressive 
disorder, and assigned a GAF score of 65.

A February 2004 VA medical record includes notations as to 
the veteran's enjoyment of work, his good marriage, and the 
fact that he ate and slept well.  

During his October 2005 DRO hearing, the veteran testified 
that he did not miss work due to his depression and that he 
endured panic attacks and night sweats once a week, but not 
in the summer.  He said that his symptoms wax and wane, and 
that the summer was better for him (Transcript at pp. 2, 4-7, 
10). 

The veteran underwent another VA examination in November 
2005.  He then denied suicidal thoughts and endorsed 
transient hopelessness, amotivation, aconcentration, 
anhedonia, and depressed mood on a seasonal basis.  After a 
review of the claims file, the examiner stated that it was 
clear that the veteran continued to meet the diagnostic 
criteria for major depressive disorder, moderate, recurrent, 
with seasonal pattern.  According to the examiner, this is a 
form of major depression in which symptoms tend to recur 
seasonally; he experiences major depressive episodes during 
the fall and winter seasons and was generally free of major 
depressive episodes during the summertime.  The veteran 
reported unsuccessful use of light therapy and that his dose 
of an antidepressant was recently increased.  He reported 
occasional panic attacks during the winter, but only rarely 
in the summer.  The veteran reported that he took one day off 
during early November due to his symptoms of depression and 
that he lost one or two days of work during the previous year 
for depressive symptoms.  The veteran estimated that his 
depression affected his efficiency and productivity at work 
more days than not, perhaps three to four days a week.  He 
got to work on time, but occasionally left early due to his 
symptoms.  He reported a satisfying family and social life.  

On mental status examination, the veteran was alert and fully 
oriented to person, place, time and situation.  Speech was 
within normal limits and articulate.  The veteran denied 
suicidal and homicidal ideation.  A flat effect was noted.  
It was noted that the veteran had been continuously employed 
since the previous VA examination and that his employment and 
activities of daily living were not impacted by his 
depression.  The examiner diagnosed moderate and recurrent 
major depressive disorder with seasonal pattern, and assigned 
a GAF score of 65.

A February 2006 VA medical record reflects the treating 
physician's stated belief that the veteran now had recurrent 
major depression because the veteran had not responded to 
bright light therapy.  A December 2006 VA medical record 
notes that the veteran had one or two nightmares a week.  

During his September 2007 Board hearing, the veteran's wife 
testified that he came home from work at 4 p.m. and went to 
bed, that he was short-tempered with their sons, that he 
needed to be reminded to apply deodorant and brush his teeth, 
and that he did not change out of his work clothes when he 
arrived home (Transcript at pp. 3-6).  The veteran testified 
that he was sometimes short-tempered at work, that he 
sometimes forgot basic computer commands, that he had one or 
more panic attacks a week, and that he got 8 to 9 hours of 
sleep at night; he denied ever entertaining suicide 
(Transcript at pp. 7-8).

Collectively, the aforementioned medical evidence reflects 
that the veteran's depressive disorder has been 
characterized, primarily, by anxiety, depression, sleep 
disturbances, occasional nightmares, and impaired 
concentration during the autumn and winter months.  These 
symptoms are reflective of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), the level of impairment 
contemplated in the assigned 30 percent disability rating.

At no point has the veteran's overall symptomatology met the 
criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of the next higher, or 50 percent, 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity, due to certain 
symptoms.  However, the Board notes that with the exception 
of a notation about flattened affect in the November 2005 VA 
examination, and the veteran's testimony about forgetting 
basic computer commands at work, the veteran has not been 
found to have panic attacks more than once per week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or other symptoms that 
are characteristic of a 50 percent rating.  The veteran has 
some documented symptoms of anxiety, anxious mood, 
depression, and impaired concentration, although these have 
not been shown to limit his ability to function independently 
on a daily basis.  

Thus, while the medical evidence indicates that the veteran's 
depressive disorder has resulted in one or two of the 
symptoms included among those listed in the criteria for 
higher ratings, his overall symptoms, and level of impairment 
due to service-connected psychiatric disability, have been 
more consistent with the criteria for the 30 percent rating.

The Board also points out that none of the GAF scores 
assigned since July 1, 2003, alone, provides a basis for 
assignment of any higher disability rating for the veteran's 
psychiatric disability.  VA outpatient mental health records 
dated between May 2003 and March 2007 reflect various 
assigned GAF scores between 65 and 85.  The August 2003 VA 
examiner assigned a GAF score of 85, although, as noted 
above, the assigned score was 65 on two subsequent VA 
examinations.  

According to the DSM-IV, GAF scores ranging from 61 to 70 are 
assigned for mild symptoms (such as depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning, but the individual generally is 
functioning pretty well and has some meaningful interpersonal 
relationships.  GAF scores ranging from 71 to 80 are 
indicative of transient symptoms and expectable reactions to 
psychosocial stressors; and no more than slight impairment in 
social, occupational, or school functioning.  GAF scores 
ranging from 81 to 90 reflect absent or minimal symptoms, 
good functioning in all areas, an individual interested and 
involved in a wide range of activities, who is socially 
effective and generally satisfied with life.  As in this 
case, the assigned GAF scores from 65 to 85 reflect a level 
of functioning consistent with, or greater than, that 
contemplated in the assigned 30 percent rating, none of these 
scores provides a basis for assignment of any higher rating.. 

In short, the Board finds that the veteran's service-
connected psychiatric symptomatology has more nearly 
approximated the criteria for the 30 percent rather than 50 
percent rating.  See 38 C.F.R.  § 4.7 (2007).  As the 
criteria for the next higher, or 50 percent, rating has not 
been met, it follows that the criteria for an even higher 
rating (70 or 100 percent) likewise have not been met  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record reflects that at no point 
since the effective date of the grant of service connection 
has the disability under consideration reflected a disability 
picture that is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007) (addressed in the February 
2004 rating decision under appeal).  There simply is no 
showing that the veteran's psychiatric disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned 30 percent rating); rather, 
the overall evidence points to the ability of the veteran to 
engage in and maintain employment as a full-time computer 
network analyst for a medical company.  There also is no 
showing that the disability has resulted in frequent periods 
of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
initial 30 percent rating represents the maximum rating 
assignable since the effective date of the grant of service 
connection for the veteran's major depressive disorder with 
seasonal pattern.  As such, there is no basis for staged 
rating, pursuant to Fenderson, and the claim for a higher 
initial rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application..  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for major 
depressive disorder with seasonal pattern is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


